
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1


VENOCO, INC.
2007 SENIOR EXECUTIVE BONUS PLAN


SECTION 1
ESTABLISHMENT AND PURPOSE

        1.1    Purpose.    Venoco, Inc. hereby establishes the Venoco, Inc. 2007
Senior Executive Bonus Plan (the "Plan"). The Plan is intended to increase
stockholder value and the success of the Company by motivating key executives
(a) to perform to the best of their abilities, and (b) to achieve the Company's
objectives. The Plan's goals are to be achieved by providing such executives
with incentive awards based on the achievement of goals relating to the
performance of the Company and its individual business units. The Plan is
intended to qualify as performance-based compensation under Section 162(m) of
the Code.

        1.2    Effective Date.    The Plan shall be effective upon its adoption
by the Compensation Committee of the Board, subject to approval by stockholders
of the Company at the 2007 Annual Meeting. As long as the Plan remains in
effect, it shall be resubmitted to stockholders as necessary to enable the Plan
to continue to qualify as performance-based compensation under Section 162(m) of
the Code.

SECTION 2
DEFINITIONS

        The following words and phrases shall have the following meanings unless
a different meaning is plainly required by the context:

        2.1   "Actual Award" means as to any Plan Year, the actual award (if
any) payable to a Participant for the Plan Year. The Actual Award is determined
by the Payout Formula for the Plan Year, subject to the Committee's authority
under Section 3.5 to reduce the award otherwise determined by the Payout
Formula.

        2.2   "Base Salary" means as to any Plan Year, 100% of the Participant's
salary he or she earned for the applicable Plan Year. Such Base Salary shall be
before both (a) deductions for taxes or benefits, and (b) deferrals of
compensation pursuant to Company-sponsored plans.

        2.3   "Beneficiary" means the person(s) or entity(ies) designated to
receive payment of an Actual Award, in accordance with Section 4.5, in the event
of a Participant's death. The Beneficiary designation shall be effective when it
is submitted in writing to and acknowledged by the Committee during the
Participant's lifetime on the Beneficiary Designation form provided in
Appendix A. The submission of a new Beneficiary Designation form in accordance
with the preceding sentence shall cancel all prior Beneficiary Designations.

        2.4   "Board" means the Company's Board of Directors.

        2.5   "Code" means the Internal Revenue Code of 1986, as amended.
Reference to a specific Section of the Code shall include such Section, any
valid regulation promulgated thereunder, and any comparable provision of any
future legislation or regulation amending, supplementing or superseding such
Section or regulation.

        2.6   "Committee" means the committee appointed by the Board to
administer the Plan. The Committee shall consist of no fewer than two members of
the Board. The members of the Committee

1

--------------------------------------------------------------------------------




shall be appointed by, and serve at the pleasure of, the Board. Each member of
the Committee shall qualify as an "outside director" under Section 162(m) of the
Code.

        2.7   "Company" means Venoco, Inc., a Delaware corporation.

        2.8   "Determination Date" means as to any Plan Year, the later of
(a) the first day of the Plan Year, or (b) the latest date possible which will
not jeopardize the Plan's qualification as performance-based compensation under
Section 162(m) of the Code.

        2.9   "Maximum Award" means as to any Participant for any Plan Year, two
million dollars ($2,000,000.00). The Maximum Award is the maximum amount which
may be paid to a Participant for any Plan Year.

        2.10 "Participant" means as to any Plan Year, an officer of the Company
who has been selected by the Committee for participation in the Plan for that
Plan Year.

        2.11 "Payout Formula" means as to any Plan Year, the formula or payout
matrix established by the Committee pursuant to Section 3.4, in order to
determine the Actual Awards (if any) to be paid to Participants. The formula or
matrix may differ from Participant to Participant.

        2.12 "Performance Goals" means the goal(s) (or combined goal(s))
determined by the Committee (in its discretion) to be applicable to a
Participant for a Plan Year. As determined by the Committee, the Performance
Goals applicable to each Participant shall provide for a targeted level or
levels of achievement using one or more of the following measures:
(a) implementation of a strategic plan, (b) stock price, (c) earnings per share,
(d) total stockholder return, (e) operating margin, (f) stock price as a
multiple of cash flow, (g) return on equity, (h) return on assets, (i) return on
investment, (j) operating income, (k) net operating income, (l) pre-tax income,
(m) cash flow, (n) revenue, (o) expenses, (p) earnings before interest, taxes
and depreciation, (q) economic value added, (r) reserve additions, (s) finding
and development costs, (t) drilling and work-over budget, (u) increases in
average daily production, (v) return on capital invested, (w) corporate overhead
costs, (x) interest coverage ratio, (y) consolidated leverage ratio, (z) ratio
of PV 10 reserves to debt, (aa) environmental and safety programs, (bb)
stockholders' equity, and (cc) corporate acquisitions. The Performance Goals may
be applicable to the Company and/or any of its subsidiaries or individual
business units and may differ from Participant to Participant.

        2.13 "Plan Year" means the fiscal year of the Company beginning in 2007
and each succeeding fiscal year of the Company.

        2.14 "Target Award" means the target award payable under the Plan to a
Participant for the Plan Year, expressed as a percentage of his or her Base
Salary or an amount, as determined by the Committee in accordance with
Section 3.3.

        2.15 "2005 Stock Incentive Plan" means the Venoco, Inc. Amended and
Restated 2005 Stock Incentive Plan, as amended from time to time.

SECTION 3
SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

        3.1    Selection of Participants.    On or prior to the Determination
Date, the Committee, in its sole discretion, shall select the officers of the
Company who shall be Participants for the Plan Year. In selecting Participants,
the Committee shall choose officers who are likely to have a significant impact
on the performance of the Company. Participation in the Plan is in the sole
discretion of the Committee, and on a Plan Year by Plan Year basis. Accordingly,
an officer who is a Participant for a given Plan Year in no way is guaranteed or
assured of being selected for participation in any subsequent Plan Year or
Years.

2

--------------------------------------------------------------------------------



        3.2    Determination of Performance Goals.    On or prior to the
Determination Date, the Committee, in its sole discretion, shall establish the
Performance Goals for each Participant for the Plan Year. Such Performance Goals
shall be set forth in writing.

        3.3    Determination of Target Awards.    On or prior to the
Determination Date, the Committee, in its sole discretion, shall establish a
Target Award for each Participant. Each Participant's Target Award shall be
determined by the Committee in its sole discretion, and each Target Award shall
be set forth in writing.

        3.4    Determination of Payout Formula or Formulae.    On or prior to
the Determination Date, the Committee, in its sole discretion, shall establish a
Payout Formula or Formulae for purposes of determining the Actual Award (if any)
payable to each Participant. Each Payout Formula shall (a) be in writing, (b) be
based on a comparison of actual performance to the Performance Goals,
(c) provide for the payment of a Participant's Target Award if the Performance
Goals for the Plan Year are achieved, and (d) provide for an Actual Award
greater than or less than the Participant's Target Award, depending upon the
extent to which actual performance exceeds or falls below the Performance Goals.
Notwithstanding the preceding, no participant's Actual Award under the Plan may
exceed the Maximum Award.

        3.5    Determination of Actual Awards.    As soon as administratively
practicable, after the end of each Plan Year, the Committee shall certify in
writing the extent to which the Performance Goals applicable to each Participant
for the Plan Year were achieved or exceeded. The Actual Award for each
Participant shall be determined by applying the Payout Formula to the level of
actual performance which has been certified by the Committee. Notwithstanding
any contrary provision of the Plan, (a) the Committee, in its sole discretion,
may eliminate or reduce the Actual Award payable to any Participant that would
otherwise be payable under the Payout Formula, (b) if a Participant terminates
employment with the Company prior to the date the Actual Award for the Plan Year
is paid, the Committee shall reduce his or her Actual Award proportionately
based on the date of termination (and subject to further reduction or
elimination under clause (a) of this sentence).

SECTION 4
PAYMENT OF AWARDS

        4.1    Right to Receive Payment.    Each Actual Award that may become
payable under the Plan shall be paid solely from the general assets of the
Company. Nothing in this Plan shall be construed to create a trust or to
establish or evidence any Participant's claim of any right other than as an
unsecured general creditor with respect to any payment to which he or she may be
entitled.

        4.2    Timing of Payment.    Payment of each Actual Award shall be made
within two (2) months after the Committee determines the amount of the Actual
Award (if any) under Section 3.5, but in no event prior to the date the audit of
Company's financial statements for the Plan Year by its independent auditors has
been completed; provided, however, that each payment shall be made in the
calendar year immediately following the end of the Plan Year for which the
Actual Award is determined under Section 3.5.

        4.3    Form of Payment.    Each Actual Award normally shall be paid in
cash (or its equivalent) in a single lump sum. However, the Committee, in its
sole discretion, may declare any Actual Award, in whole or in part, payable in
the form of a restricted stock bonus granted under the 2005 Stock Incentive Plan
or successor equity compensation plan. The number of shares granted shall be
determined by dividing the cash amount of the Actual Award by the fair market
value of a share of Company common stock on the date that the cash payment
otherwise would have been made. For this purpose, "fair market value" shall be
defined as provided in the 2005 Stock Incentive Plan or successor equity
compensation plan.

3

--------------------------------------------------------------------------------



        4.4    Other Deferral of Actual Awards.    The Committee may establish
one or more programs under the Plan to permit selected Participants the
opportunity to elect to defer receipt of Actual Awards. The Committee may
establish the election procedures, the timing of such elections, the mechanisms
for payments of, and accrual of interest or other earnings, if any, on amounts
so deferred, and such other terms, conditions, rules and procedures that the
Committee deems advisable for the administration of any such deferral program.
Any such deferral program implemented pursuant to this Section 4.4 shall comply
with Section 409A of the Code.

        4.5    Payment in the Event of Death.    If a Participant dies prior to
the payment of an Actual Award earned by him or her for a Plan Year, the Actual
Award shall be paid to the Participant's Beneficiary. If a Participant fails to
designate a Beneficiary or if each person designated as a Beneficiary
predeceases the Participant or dies prior to distribution of the Participant's
benefits, then the Committee shall direct the distribution of such benefits to
the Participant's estate.

        4.6    Recovery of Actual Awards made in Prior Years.    Notwithstanding
anything contained herein to the contrary, if the Company is required to restate
its financial results due to material noncompliance with financial reporting
requirements under the securities laws, the Committee shall have the discretion
to recover incentive compensation from any who benefited from prior actions or
decisions that necessitated such financial restatement. In such a situation, the
Committee will exercise its business judgment to determine what action it
believes is appropriate. Any action may include recovery or cancellation of any
bonus made to the Participants on the basis of having met or exceeded
performance targets during a period of fraudulent activity or a material
misstatement of financial results if the Committee determines that such recovery
is appropriate.

SECTION 5
ADMINISTRATION

        5.1    Committee is the Administrator.    The Plan shall be administered
by the Committee.

        5.2    Committee Authority.    The Committee shall have all discretion
and authority necessary or appropriate to administer the Plan and to interpret
the provisions of the Plan, consistent with qualification of the Plan as
performance-based compensation under Section 162(m) of the Code. Any
determination, decision or action of the Committee in connection with the
construction, interpretation, administration or application of the Plan shall be
final, conclusive, and binding upon all persons, and shall be given the maximum
deference permitted by law.

        5.3    Tax Withholding.    The Company shall withhold all applicable
taxes from any payment, including any non-U.S., federal, state, and local taxes.
In the case of payment in the form of a restricted stock bonus pursuant to
Section 4.3, the granting and vesting of such restricted stock bonus shall be
subject to Section 10(g) of the 2005 Stock Incentive Plan, or such comparable
provisions of any successor plan regarding the withholding of taxes.

SECTION 6
GENERAL PROVISIONS

        6.1    Nonassignability.    A Participant shall have no right to assign
or transfer any interest under this Plan.

        6.2    No Effect on Employment.    The establishment and subsequent
operation of the Plan, including eligibility as a Participant, shall not be
construed as conferring any legal or other rights upon any Participant for the
continuation of his or her employment for any Plan Year or any other period.
Generally, employment with the Company is on an at-will basis only. Except as
may be provided in an employment contract with the Participant, the Company
expressly reserves the right, which may be exercised at any time during a Plan
Year, to terminate any individual's employment without cause and

4

--------------------------------------------------------------------------------




without regard to the effect such termination might have upon the Participant's
receipt of an Actual Award under the Plan.

        6.3    No Individual Liability.    In addition to such other rights of
indemnification as they may have as members of the Board or as officers or
employees of the Company, members of the Board and any officers or employees of
the Company to whom authority to act for the Board, the Committee or the Company
is delegated shall be defended and indemnified by the Company to the extent
permitted by law on an after-tax basis against all reasonable expenses,
including attorneys' fees, actually and necessarily incurred in connection with
the defense of any claim, investigation, action, suit or proceeding, or in
connection with any appeal therein (each a "Claim"), to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan and against all amounts paid by them in settlement
thereof (provided such settlement is approved by the Company) or paid by them in
satisfaction of a judgment in any such Claim, except in relation to matters as
to which it shall be adjudged in such claim, investigation, action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct; provided, however, that within thirty (30) days after
the institution of such Claim, such person shall offer to the Company, in
writing, the opportunity at the Company's expense to defend the same.

        6.4    Severability; Governing Law.    If any provision of the Plan is
found to be invalid or unenforceable, such provision shall not affect the other
provisions of the Plan, and the Plan shall be construed in all respects as if
such invalid provision has been omitted. The provisions of the Plan shall be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
Delaware.

        6.5    Affiliates of the Company.    Requirements referring to
employment with the Company or payment of awards may, in the Committee's
discretion, be performed through the Company or any affiliate of the Company.

        6.6    Section 409A of the Code.    This Plan, including any future
amendments thereto which do not expressly amend this Section 6.6, is designed,
and shall be administered and operated, in the good faith determination of the
Board or the Committee, to comply with Section 409A of the Code. Although the
Company intends to administer the Plan so that it complies with the requirements
of Section 409A of the Code, the Company does not warrant that any Actual Award
under the Plan will in fact comply with Section 409A or qualify for favorable
tax treatment under any other provision of federal, state, local or foreign law.
The Company shall not be liable to any Participant for any tax, interest or
penalties the Participant might owe as a result of its participation in the
Plan.

        6.7    Savings Clause.    This Plan is intended to comply in all
respects with applicable laws and regulations. In case any one or more of the
provisions of this Plan shall be held invalid, illegal or unenforceable in any
respect under applicable law or regulation, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provision shall be
deemed null and void; provided, however, to the extent permissible by law, any
provision which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Plan to be construed in
compliance with all applicable laws so as to foster the intent of this Plan.

SECTION 7
AMENDMENT AND TERMINATION

        The Board or a duly authorized committee thereof may amend or terminate
the Plan at any time and for any reason; provided, however, that if and to the
extent required to ensure the Plan's qualification under Section 162(m) of the
Code, any such amendment shall be subject to stockholder approval. Any amendment
shall comply with Section 409A of the Code.

5

--------------------------------------------------------------------------------





QuickLinks


VENOCO, INC. 2007 SENIOR EXECUTIVE BONUS PLAN
